Picture 1 [fnhc-20170930xex10_8g001.jpg]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

NET QUOTA SHARE REINSURANCE AGREEMENT

NO. POR1238172

﻿

﻿

EFFECTIVE: JULY 1, 2017

﻿

﻿

between

﻿

﻿

FEDERATED NATIONAL INSURANCE COMPANY

Sunrise, Florida

﻿

and

﻿

﻿

SWISS REINSURANCE AMERICA CORPORATION

Armonk, New York

﻿

﻿

﻿

﻿

﻿

_______________________

﻿

*****Portions of this document omitted pursuant to an application for an order
for confidential treatment pursuant to Rule 24b-2 under the Exchange Act.
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

﻿

 

EFFECTIVE: JULY 1, 2017

P17-0089

8/21/2017 9:54 AM.v5

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

NET QUOTA SHARE REINSURANCE AGREEMENT

NO. POR1238172

﻿

﻿

 

 

 

 

ARTICLE

CONTENTS

 

PAGE

﻿

 

 

 

 

﻿

 

PREAMBLE

 

1 

I

 

BUSINESS COVERED

 

1 

II

 

EFFECTIVE DATE AND TERMINATION

 

3 

III

 

TERRITORY

 

3 

IV

 

RETENTION

 

4 

V

 

DEFINITIONS

 

4 

VI

 

EXCLUSIONS

 

8 

VII

 

SPECIAL ACCEPTANCE

 

11 

VIII

 

INTERNATIONAL TRADE CONTROLS

 

 

﻿

 

   AND ECONOMIC SANCTIONS

 

11 

IX

 

REINSURANCE PREMIUM

 

11 

X

 

SLIDING SCALE COMMISSION

 

12 

XI

 

LOSSES, LOSS ADJUSTMENT EXPENSES

 

 

﻿

 

   AND SALVAGES

 

13 

XII

 

REPORTS AND REMITTANCES

 

14 

XIII

 

ACCESS TO RECORDS

 

17 

XIV

 

TAXES

 

17 

XV

 

OFFSET

 

17 

XVI

 

DISPUTE RESOLUTION

 

17 

XVII

 

INSOLVENCY

 

19 

XVIII

 

AMENDMENTS

 

20 

﻿

 

SIGNATURES

 

21 

﻿

 

 

 

 

﻿

 

 

 

 

ATTACHMENTS:

INSOLVENCY FUNDS EXCLUSION CLAUSE

 

 

﻿

 

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

﻿

 

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

﻿

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.

﻿

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

﻿

 

POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE

﻿

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

﻿

 

TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (PROPERTY)

﻿

 

TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (CASUALTY)

﻿

﻿

 

EFFECTIVE: JULY 1, 2017

P17-0089

8/21/2017 9:54 AM.v5

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

﻿

﻿

NET QUOTA SHARE REINSURANCE AGREEMENT

NO. POR1238172
(hereinafter referred to as the "Agreement")

﻿

between

﻿

FEDERATED NATIONAL INSURANCE COMPANY

Sunrise, Florida

(hereinafter referred to as the "Company")

﻿

and

﻿

SWISS REINSURANCE AMERICA CORPORATION
Armonk, New York
(hereinafter referred to as the "Reinsurer")

﻿

﻿

ARTICLE I - BUSINESS COVERED

﻿

A.        By this Agreement the Company obligates itself to cede to the
Reinsurer and the Reinsurer obligates itself to accept from the Company a 10%
Quota Share participation of the Company's Ultimate Net Liability for Policies
in force as of July 1, 2017, and new and renewal Policies becoming effective on
or after said date as respects losses occurring on or after July 1, 2017,
subject to Paragraph B.  This Quota Share is subject to the maximum cession
limits set forth below:

﻿

1.        Property Business

﻿

$100,000 each risk (10% share of the Company's Ultimate Net Liability of
$1,000,000), but in no event shall the Reinsurer's liability from all risks in
any one Loss Occurrence exceed ***** (10% of *****) during the term of this
Agreement.

﻿

Notwithstanding the limits stated above, the Reinsurer's liability shall not
exceed ***** (10% of *****) as respects all Loss Occurrences taking place during
the term of this Agreement.

﻿

2.        Casualty Business

﻿

$100,000 each Policy each Loss Occurrence (10% share of the Company's Ultimate
Net Liability of $1,000,000.) 

﻿

﻿

B.        The cession percentage set forth in Paragraph A. of this Article
may  be adjusted once during the Agreement Year, subject to the following: 



 

 

 

EFFECTIVE: JULY 1, 2017  

1.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



1.        The Company has provided the Reinsurer no less than 45 day's written
notice prior to the end of any calendar quarter during the Agreement Year, of
its desire to adjust the cession percentage prospectively. 

﻿

2.        The adjusted cession percentage shall not be less than 10% nor greater
than 20%.

﻿

3.        The cession adjustment is to take effect as respects in force, new and
renewal business on a prospective basis on the last day of the calendar quarter
in which such notice was given as respects Loss Occurrences taking place on or
after such date;

﻿

4.        Such cession adjustment shall be at the election of the Company only
if the Loss Ratio from Agreement inception through the end of the quarter in
which such notice was given is less than or equal to 30%.

﻿

5.        If such Loss Ratio is greater than 30%, any such cession adjustment
must be mutually agreed by both parties.

﻿

6.        Mutual agreement of the parties to any cession adjustment is evidenced
by addendum to this Agreement signed by both parties.

﻿

For purposes of this Paragraph B., "Loss Ratio" shall mean the actual ratio of
Incurred Losses to Earned Premiums from Agreement inception to the end of the
calendar quarter for which calculation is being made.  The terms "Incurred
Losses" and "Earned Premiums" shall be defined as they are under Article X  -
Sliding Scale Commission, provided however, as respects Incurred Losses, there
will be no Incurred But Not Reported ("IBNR") losses included.

﻿

C.        Loss Adjustment Expenses and any loss arising under this Agreement
with respect to Loss In Excess of Policy Limits and Extra Contractual
Obligations, as defined herein, shall be recovered in the same proportion as the
contractual loss recoverable hereunder; provided such contractual loss plus Loss
Adjustment Expenses, Loss In Excess of Policy Limits and Extra Contractual
Obligations shall never exceed the maximum cession limit set forth under
Paragraph A. above.

﻿

D.        This Agreement is solely between the Company and the Reinsurer, and
nothing contained in this Agreement shall create any obligations or establish
any rights against the Reinsurer in favor of any person or entity not a party
hereto.

﻿

E.        The performance of obligations by both parties under this Agreement
shall be in accordance with a fiduciary standard of good faith and fair dealing.

﻿

F.        Under this Agreement, the indemnity for reinsured loss applies only to
the following Property and Casualty Business except as excluded under Article VI
- Exclusions of this Agreement.

﻿

PROPERTY LINES OF BUSINESS

﻿

Homeowners (Section I only)



 

 

 

EFFECTIVE: JULY 1, 2017  

2.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



Dwelling Fire (Section I only)

﻿

CASUALTY LINES OF BUSINESS

﻿

Homeowners (Section II only)

Dwelling Fire (Section II only)

﻿

﻿

ARTICLE II - EFFECTIVE DATE AND TERMINATION

﻿

A.        This Agreement shall become effective at 12:01 a.m., Eastern
Standard  Time, July 1, 2017, and shall terminate at 12:01 a.m., Eastern
Standard  Time on July 1, 2018.

 

B.       Upon termination of this Agreement:

﻿

1.         All reinsurance hereunder shall be automatically cancelled as of the
date of termination and the Reinsurer shall be released of all liability as
respects losses occurring on or after the date of termination.  The Reinsurer
shall return to the Company the unearned premiums on the business in force
hereunder at the date of termination, less the commission allowed thereon.

﻿

2.         Alternatively, at the Company's option, and provided written notice
of the Company's election of such option is given to the Reinsurer by certified
mail, electronic mail or by a courier service each producing evidence of receipt
by the Reinsurer prior to the date of termination, this Agreement will terminate
on a "Run-off" basis and the Reinsurer shall be liable for losses occurring on
or after to the date of termination for all Policies covered hereunder and in
force at the date of termination of this Agreement until their natural expiry,
cancellation or next anniversary of such business, whichever first occurs; but
in no case shall the Reinsurer be liable for losses occurring more than 12
months after the termination date unless the Company is required by statute or
regulation to continue coverage on a Policy.  In such case, the Reinsurer shall
continue to be liable for losses occurring subsequent to the date of termination
until the earliest date on which the Company may cancel such Policy.  The
Reinsurer shall return to the Company the unearned premiums, if any, less
commissions applicable, for the unexpired periods.

﻿

﻿

ARTICLE III – TERRITORY

﻿

As respects Property Business, this Agreement applies to risks located in
Florida.

﻿

As respects Casualty Business, the Agreement applies to Policies issued by the
Company within Florida and shall apply to losses covered hereunder wherever
occurring.



 

 

 

EFFECTIVE: JULY 1, 2017  

3.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



ARTICLE iV - RETENTION

﻿

A.        The Company warrants that it shall retain net for its own account and
not reinsure in any way, 90% of its Ultimate Net Liability.

﻿

B.        In the event there is a cession adjustment pursuant to Paragraph B. of
Article I – Business Covered, the Company's net retention shall be revised to
reflect the difference between the revised cession percentage and 100% as of the
effective date of the change.

﻿

﻿

ARTICLE V – DEFINITIONS

﻿

A.        AGREEMENT YEAR

﻿

"Agreement Year" shall mean the 12 month period commencing July 1, 2017 and
continuing through  June 30, 2018.

﻿

B.        DECLARATORY JUDGMENT EXPENSES

﻿

"Declaratory Judgment Expenses" shall mean all legal expenses incurred in the
representation of the Company in litigation brought to determine the Company's
defense and/or indemnification obligations that are allocable to any specific
claim or loss applicable to Policies subject to this Agreement.  In addition,
the Company shall promptly notify the Reinsurer of any Declaratory Judgment
Expenses subject to this Agreement.

﻿

C.        EXTRA CONTRACTUAL OBLIGATIONS

﻿

1.         "Extra Contractual Obligations" are defined as those liabilities not
covered under any other provision of this Agreement and which arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Company to settle
within the Policy limit, or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or in the preparation
or prosecution of an appeal consequent upon such action.

  

2.         The date on which an Extra Contractual Obligation is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
accident, casualty, disaster or loss occurrence.



 

 

 

EFFECTIVE: JULY 1, 2017  

4.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



3.         However, coverage hereunder as respects Extra Contractual Obligations
shall not apply where the loss has been incurred due to the fraud of a member of
the Board of Directors or a corporate officer of the Company acting individually
or collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.

 

4.         Recoveries, collectibles or retention from any other form of
insurance or reinsurance including deductibles or self-insured retention which
protect the Company against Extra Contractual Obligations, whether collectible
or not, shall inure to the benefit of the Reinsurer and shall be deducted from
the total amount of Extra Contractual Obligations for purposes of determining
the loss hereunder.

﻿

5.         If any provision of this paragraph shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any jurisdiction,
such provision shall be considered void in such jurisdiction, but this shall not
affect the validity or enforceability of any other provision of this Article or
the enforceability of such provision in any other jurisdiction.

﻿

D.        GROSS PREMIUMS WRITTEN

﻿

"Gross“ shall mean the written premiums for subject business less return
premiums.

﻿

E.        LOSS ADJUSTMENT EXPENSES

﻿

"Loss Adjustment Expenses" shall mean all expenses paid by the Company in
connection with the investigation, settlement, defense or litigation, including
court costs and postjudgment interest, of any claim or loss which is the subject
matter of Policies covered under this Agreement and shall include Declaratory
Judgment Expenses.  However, "Loss Adjustment Expenses" shall not include the
salaries and expenses of Company employees, office expenses, and other overhead
expenses.

﻿

F.        LOSS IN EXCESS OF POLICY LIMITS

﻿

1.         "Loss in Excess of Policy Limits" is defined as loss in excess of the
limit of the original Policy, such loss in excess of the limit having been
incurred because of failure by the Company to settle within the Policy limit or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or in the preparation or prosecution of an appeal
consequent upon such action.

﻿

2.         However, this paragraph shall not apply where the loss has been
incurred due to fraud by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.



 

 

 

EFFECTIVE: JULY 1, 2017  

5.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



3.         For the purposes of this paragraph, the word "loss" shall mean any
amounts which the Company would have been contractually liable to pay had it not
been for the limit of the original Policy.

﻿

4.         With respect to coverage provided under this paragraph, recoveries
from any insurance or reinsurance other than this Agreement, whether collectible
or not, shall be deducted to arrive at the amount of the Company's Ultimate Net
Liability.

﻿

G.       loss occurrence

As respects Property Business covered under this Agreement:

﻿

1.         The term "Loss Occurrence" shall mean the sum of all individual
losses directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
state of Florida.  However, the duration and extent of any one Loss Occurrence
shall be limited to all individual losses sustained by the Company occurring
during any period of 168 consecutive hours arising out of and directly
occasioned by the same event except that the term "Loss Occurrence" shall be
further defined as follows:

﻿

a.         As regards windstorm, other than Named Windstorms, hail, tornado,
hurricane, cyclone, including ensuing collapse and water damage, all individual
losses sustained by the Company occurring during any period of 120 consecutive
hours arising out of and directly occasioned by the same event.

﻿

b.         As regards riot, riot attending a strike, civil commotion, vandalism
and malicious mischief, all individual losses sustained by the Company,
occurring during any period of 72 consecutive hours within the area of one
municipality or county and the municipalities or counties contiguous thereto
arising out of and directly occasioned by the same event.  The maximum duration
of 72 consecutive hours may be extended in respect of individual losses which
occur beyond such 72 consecutive hours during the continued occupation of an
assured's premises by strikers, provided such occupation commenced during the
aforesaid period.

﻿

c.         As regards earthquake (the epicentre of which need not necessarily be
within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company's Loss Occurrence.



 

 

 

EFFECTIVE: JULY 1, 2017  

6.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



d.         As regards Freeze, only individual losses directly occasioned by
collapse, breakage of glass and water damage (including but not limited to those
caused by freezing and/or melting of ice, snow and sleet, or ice damming on a
structure or bursting of frozen pipes and tanks) may be included in the
Company's Loss Occurrence.

﻿

2.         For all Loss Occurrences the Company may choose the date and time
when any such period of consecutive hours commences provided that it is not
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event except for those Loss Occurrences referred to in
a. and b. above, where only one such period of 72 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.

﻿

3.         No individual losses occasioned by an event that would be covered by
72 hours clauses may be included in any Loss Occurrence claimed under the 168
hours provision.

As respects Casualty Business covered under this Agreement:

"Loss Occurrence" shall mean any accident or occurrence or series of accidents
or occurrences arising out of any one event and happening within the term and
scope of this Agreement.

﻿

H.       Named WINDStorms

﻿

"Named Windstorms" shall mean a storm and all other atmospheric perils arising
out of such storm that are identified and named as a Tropical Storm or Hurricane
by the National Hurricane Center of the National Weather Service, operated by
the National Oceanographic Administration of the U.S. Government ("NHC").  The
duration of such Named Windstorm shall be  deemed to be as follows:

﻿

1.         Beginning at the time a Named Windstorm warning is issued  by the NHC
for any part of each state in which the Company writes the business reinsured
hereunder;

﻿

2.         Continuing  for the time period which the Named Windstorm conditions
exist anywhere in such state; and

 

3.         Ending 72 hours following termination of the last Named Windstorm
warning by NHC for any part of such state.

﻿

I.        Policies

﻿

"Policies" shall mean each of the Company's binders, policies and contracts of
insurance on the business covered hereunder.



 

 

 

EFFECTIVE: JULY 1, 2017  

7.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



J.        RISK

﻿

The Company shall be the sole judge of what constitutes one risk provided,
however, that:

﻿

1.         A risk shall never be less than all insurable values within exterior
walls and under one roof regardless of fire divisions, the number of Policies
involved, and whether there is a single, multiple or unrelated named insureds
involved in such risk.

﻿

2.         When two or more buildings are situated at the same general location,
the Company shall identify on its records at the time of acceptance by the
Company, those individual buildings and all insurable values contained therein
that are considered to constitute each risk.  If such identification is not
made, each building and all insurable values contained therein shall be
considered to be a separate risk.

 

3.         A risk shall be determined from the standpoint of the predominant
peril and such peril shall be noted in the Company's records.

﻿

K.        ULTIMATE NET LIABILITY

﻿

"Ultimate Net Liability" shall mean the remaining portion of the Company's gross
liability on each Policy reinsured under this Agreement after deducting
recoveries from all other reinsurance, whether specific or general and whether
collectible or not.

﻿

﻿

ARTICLE vi - EXCLUSIONS

﻿

I.        AS RESPECTS PROPERTY BUSINESS COVERED UNDER THIS AGREEMENT

﻿

THIS AGREEMENT DOES NOT COVER:

﻿

﻿

A.        THE FOLLOWING GENERAL CATEGORIES

﻿

1.         All Lines of Business not specifically listed in Article I - Business
Covered.

﻿

2.         Reinsurance assumed.

﻿

3.         Ex-gratia Payments.



 

 

 

EFFECTIVE: JULY 1, 2017  

8.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



4.         Loss or damage occasioned by war, invasion, revolution, bombardment,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law, or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of Policy containing a standard war exclusion
clause.

﻿

5.         Insolvency Funds as per the attached Insolvency Funds Exclusion
Clause, which is made part of this Agreement.

﻿

6.         Pool, Syndicate and Association business as per the attached Pools,
Associations and Syndicates Exclusion Clause, which is made part of this
Agreement.

﻿

7.         Any statutory or regulatory fine or penalty imposed upon the Company
on account of any unfair trade or claim practice.

﻿

B.        THE FOLLOWING PERILS

﻿

1.         Flood and/or Earthquake when written on a stand-alone basis.

﻿

2.         Pollution and Seepage as per the attached Pollution and Seepage
Exclusion Clause which is made part of this Agreement.

﻿

3.         Nuclear Incident Exclusion Clauses which are attached and made part
of this Agreement:

﻿

a.         Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance -
U.S.A.

﻿

b.         Nuclear Incident Exclusion Clause - Reinsurance - No. 4.

﻿

4.         a.         Loss, damage or expense of whatsoever nature caused
directly or indirectly by any of the following, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss: nuclear
reaction or radiation, or radioactive contamination, however caused.

﻿

b.         However, if nuclear reaction or radiation, or radioactive
contamination results in fire it is specifically agreed herewith that this
Agreement will pay for such fire loss or damage subject to all of the terms,
conditions and limitations of this Agreement.

﻿

c.         This exclusion shall not apply to loss, damage or expense originating
from and occurring at risks using radioactive isotopes in any form where the
nuclear exposure is not considered by the Company to be the primary hazard.



 

 

 

EFFECTIVE: JULY 1, 2017  

9.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



5.         Terrorism as per the attached Terrorism Exclusion Clause (USA) –
Reinsurance (Property), which is made part of this Agreement.

6.         Loss, damage or expense of whatsoever nature arising from Named
Windstorms.

﻿

II.        AS RESPECTS CASUALTY BUSINESS COVERED UNDER THIS AGREEMENT

﻿

THIS AGREEMENT DOES NOT COVER:

﻿

1.         All Lines of Business not specifically listed in Article I - Business
Covered.

﻿

2.         Ex-gratia payments.

﻿

3.         Loss or damage caused directly or indirectly by: (a) enemy attack by
armed forces including action taken by military, naval or air forces in
resisting an actual or an immediately impending enemy attack; (b) invasion; (c)
insurrection; (d) rebellion; (e) revolution; (f) intervention; (g) civil war;
and (h) usurped power.

﻿

4.        Reinsurance assumed by the Company.

﻿

5.         Business derived from any Pool, Association, including Joint
Underwriting Association, Syndicate, Exchange, Plan, Fund or other facility
directly as a member, subscriber or participant, or indirectly by way of
reinsurance or assessments.

﻿

6.         Pollution Liability as per the attached Pollution Liability Exclusion
Clause - Reinsurance.

﻿

7.         Insolvency Funds as per the attached Insolvency Funds Exclusion
Clause.

﻿

8.         Nuclear Incident Exclusion Clauses which are attached and made part
of this Agreement:

﻿

a.        Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.

b.        Nuclear Incident Exclusion Clause - Reinsurance - No. 4.

﻿

9.         Any statutory or regulatory fine or penalty imposed upon the Company
on account of any unfair trade or claim practice.

10.       Terrorism as per the attached Terrorism Exclusion Clause (USA) –
Reinsurance (Casualty), which is made part of this Agreement.

﻿

11.       Any actual or alleged liability whatsoever for any claim or claims in
respect of loss or losses, directly or indirectly arising out of, resulting
from, or in consequence of asbestos, in whatever form or quantity.



 

 

 

EFFECTIVE: JULY 1, 2017  

10.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



ARTICLE viI - SPECIAL ACCEPTANCE

﻿

Risks and/or Policies which are beyond the terms, conditions or limitations of
this Agreement may be submitted to the Reinsurer for special acceptance
hereunder; and such risks and/or Policies, if accepted in writing by the
Reinsurer, shall be subject to all of the terms, conditions and limitations of
this Agreement, except as modified by the special acceptance.  Premiums and
losses derived from any special acceptance shall be included with other data for
purposes of this Agreement.

﻿

﻿

ARTICLE VIII - INTERNATIONAL TRADE CONTROLS AND ECONOMIC SANCTIONS

﻿

No Reinsurer shall be deemed to provide cover and no Reinsurer shall be liable
to pay any claim or pay any benefit hereunder to the extent that the provision
of such cover, payment of such claim or provision of such benefit would expose
that Reinsurer to any sanction, prohibition or restriction under United Nations
resolutions or the trade or economic sanctions, laws or regulations of any
jurisdiction applicable to that Reinsurer.

﻿

﻿

ARTICLE IX - REINSURANCE PREMIUM

﻿

A.        The Company shall cede to the Reinsurer 10% of the Company's unearned
premiums on its Ultimate Net Liability in force as of July 1, 2017 on the
business covered hereunder.

﻿

B.        The Company shall cede to the Reinsurer 10% of the Company's
Gross  Premiums  Written applicable to new and renewal Policies becoming
effective on or after July 1, 2017, with respect to its  Ultimate Net Liability
on the business covered hereunder. 

﻿

C.        The Reinsurer will allow the Company an allowance for other
reinsurance equal to ***** of the premiums ceded under Paragraphs A. and B.
above.  Other reinsurance includes but is not limited to Property Per Risk
Reinsurance, Florida Hurricane Catastrophe Mandatory Coverage Layer and Property
Catastrophe Excess of Loss Reinsurance.

﻿

D.        In the event there is a cession adjustment pursuant to Paragraph B. of
Article I – Business Covered, the percentage of the Company's Gross Premiums
Written to be ceded to the Reinsurer commencing on the  effective date of  such
cession change shall be the newly revised cession percentage and any resulting
difference in unearned premiums shall be debited or credited to the appropriate
party.



 

 

 

EFFECTIVE: JULY 1, 2017  

11.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



article x – SLIDING SCALE COMMISSION

﻿

A.        The Reinsurer shall make to the Company a provisional commission
allowance of ***** of the Gross Premiums Written ceded hereunder.  Such
provisional commission allowance shall also apply to  the Company's unearned
premiums ceded hereunder as respects business in force as of July 1, 2017. The
Company shall debit the Reinsurer with the provisional commission allowance;
such provisional commission shall be adjusted as provided hereafter.  On all
return premiums the Company shall return to the Reinsurer the provisional
commission allowance of 30.60%. Such commission allowance includes provision for
all brokerage and commission, premium taxes of all kinds, all board, bureau and
exchange assessments and any other expenses whatsoever except Loss Adjustment
Expenses.

﻿

B.        The adjusted commission allowance which the Reinsurer shall make to
the Company shall be in accordance with the following formula and computed and
paid on Earned Premiums.  All intermediate and final calculations shall be
rounded to two decimal places.

﻿

﻿

 

 

﻿

If the actual ratio of Incurred

The adjusted com mission

﻿

Losses to Earned Premiums is:

shall be:

﻿

 

 

﻿

***** or less

***** Maximum

﻿

 

 

﻿

Higher than ***** but

***** less ***** of

﻿

not exceeding *****

the difference between

﻿

 

the actual loss ratio

﻿

 

and  *****

﻿

 

 

﻿

***** or higher

***** Minimum

﻿

C.        The term "Incurred Losses" means all losses and Loss Adjustment
Expenses paid less recoveries, including salvage and subrogation, during the
current Period for which computation is being made plus all losses and Loss
Adjustment Expenses outstanding at the end of the current Period plus a reserve
for IBNR losses at the end of the current Period, as determined by the Company,
less all losses and Loss Adjustment Expenses outstanding and IBNR, determined by
the Company, at the close of the preceding period.

﻿

D.        The term "Earned Premiums" means the total of the Gross Premiums
Written, ceded during the current Period plus the unearned premiums as respects
premiums in force at the beginning of such Period, less the unearned premiums at
the close of the current Period, provided that in the event of a Run-off
termination, only those unearned premiums applicable to any  unexpired periods
shall be deducted.

﻿

Said unearned premiums to be calculated on an actual daily basis or in
accordance with the Company's methodology, as agreed.



 

 

 

EFFECTIVE: JULY 1, 2017  

12.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



E.        The term "Period" means the actual time covered by each adjustment of
commission.

﻿

F.        Within 90 days after the close of each Period, the Reinsurer shall
calculate the commission adjustment on the Earned Premiums during the Period.
The first adjustment of commission shall be made as of September 30, 2018, for
the Period from July 1, 2017, through June 30, 2018 and annually thereafter.  If
the adjusted commission on the Earned Premiums during the Period exceeds the
provisional commission already allowed on the Earned Premiums, the Reinsurer
shall pay the difference to the Company.  If the provisional commission already
allowed on the  Earned Premiums exceeds the adjusted commission on the Earned
Premiums, the difference shall be refunded by the Company to the Reinsurer.  In
addition, the difference in commission adjustment shall be paid by the debtor
party within 30 days after the Company's verification of the Reinsurer's
calculations.

﻿

G.        In the event reserves for losses and Loss Adjustment Expenses used in
any previous calculation of adjusted commission shall have been underestimated
or overestimated, as proven by subsequent developments, such previous
calculations shall be revised at the request of either party.  The Company shall
refund to the Reinsurer, or the Reinsurer shall pay to the Company, such amount
as will give effect to the revision(s).

﻿

H.        After the first commission adjustment, as noted in Paragraph F. above,
all subsequent adjustments of commission shall be made every September 30th
until the expiration of all liability and the settlement of all losses covered
under this Agreement.

﻿

﻿

ARTICLE XI - LOSSES, LOSS ADJUSTMENT EXPENSES AND SALVAGES

﻿

A.        The Reinsurer shall pay its pro rata share of losses including
prejudgment interest paid by the Company arising under Policies covered under
this Agreement, subject to Article I – Business Covered, and the Reinsurer shall
benefit proportionately in all recoveries, including salvage and subrogation.

﻿

B.        The Reinsurer shall pay its pro rata share of Loss Adjustment Expenses
paid by the Company, subject to Article I – Business Covered. 

﻿

C.        The Company shall have the responsibility to investigate, defend or
negotiate settlements of all claims and lawsuits related to Policies written by
the Company and reinsured under this Agreement.  The Reinsurer, at its own
expense, may associate with the Company in the defense of any claim, suit or
other proceeding which involves or is likely to involve the reinsurance provided
under this Agreement, and the Company shall cooperate in every respect in the
defense of any such claim, suit or proceeding.



 

 

 

EFFECTIVE: JULY 1, 2017  

13.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



ARTICLE XII - REPORTS AND REMITTANCES

﻿

A.         The Company shall provide the Reinsurer with a quarterly account and
bordereaux, as well as quarterly and annual reports, in accordance with the
provisions set forth in Paragraphs C., E., F. and G. below.

﻿

B.         Portfolio Assumption - Within 45 days after July 1, 2017, the Company
shall pay to the Reinsurer the Reinsurer's pro rata share of the Company's
unearned premium reserve segregated by Line of Business on the business in force
as of said date.

﻿

C.         Quarterly Account - Within 30 days after the close of each calendar
quarter, the Company shall forward a quarterly account summarizing the following
transactions under this Agreement during such quarter:

﻿

1.         Gross Premiums Written ceded segregated by Line of Business
specifically identifying the current cession rate in the event there has been a
cession change pursuant to Paragraph B. of Article I – Business Covered;

﻿

2.         30% allowance for reinsurance;

﻿

3.         Provisional Commissions;

﻿

4.         Loss and Loss Adjustment Expenses paid less recoveries, including
salvage and subrogation, segregated by Line of Business, by year of loss.

﻿

The balance due either party shall be paid within 45 days after the close of
each for the transactions during such quarter.

﻿

D.         In respect of Paragraph C. above:

﻿

1.         All quarterly Account Statements shall be sent to the Reinsurer at:

﻿

a.         E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned documents:

﻿

*****, or

b.         Standard Mail:

﻿

Swiss Reinsurance America Corporation

P.O. Box 74008504

Chicago, IL  60674-8504

﻿

2.         All checks and supporting documentation shall be sent to the
Reinsurer through one of the options set forth below and shall identify the
applicable Reinsurer Agreement Number(s):



 

 

 

EFFECTIVE: JULY 1, 2017  

14.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



a.        WIRE TRANSFER

﻿

(i)         All wires shall be sent to:

﻿

Bank of America

655 Grant Street

Concord, CA  94520

Account Name:  Swiss Reinsurance America Corporation

Account Address:  175 King Street Armonk, NY  10504

Account Number:  *****

Wire ABA Number:  *****

ACH ABA Number:  *****

SWIFT:  *****

﻿

(ii)        All supporting documentation shall be sent to:

﻿

(a)       E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned documents:

﻿

*****, or

﻿

(b)       Standard Mail:

﻿

Swiss Reinsurance America Corporation

P.O. Box 74008504

Chicago, IL  60674-8504

﻿

b.         Courier or Overnight Carrier

﻿

Both checks and supporting documentation shall be sent to:

Bank of America Lockbox Services

Swiss Reinsurance America Corporation

540 West Madison, 4th Floor

Chicago, IL  60661

Re:  Lockbox 8504

﻿

c.         STANDARD MAIL

﻿

Both checks and supporting documentation shall be sent to:

﻿

Swiss Reinsurance America Corporation

P.O. Box 74008504

Chicago, IL  60674-8504

﻿

E.         Premium Bordereau as respects each Policy covered under this
Agreement - Within 30 days after the close of each quarter, the Company shall
submit a premium bordereau to the Reinsurer segregated by underwriting year, the
following information as respects each Policy covered under this Agreement:



 

 

 

EFFECTIVE: JULY 1, 2017  

15.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



1.        Name of Insured,

﻿

2.        Policy Number,

﻿

3.        Effective and Expiration Dates,

﻿

4.        Line of Business.

﻿

F.         Loss Bordereau as respects each Policy covered under this Agreement -
Within 30 days after the close of each quarter, the Company shall submit a loss
bordereau to the Reinsurer segregating by underwriting year of loss the
following information as respects each loss covered under this Agreement:

﻿

1.       Name of Insured,

﻿

2.       Policy Number,

﻿

3.       Policy Limits,

﻿

4.       Effective and Expiration Dates,

﻿

5.       Claim Number,

﻿

6.       Date of Loss,

﻿

7.       Line of Business.

﻿

G.         Quarterly Report - The Company shall furnish the Reinsurer within 30
days after the close of each quarter the following information as respects the
business ceded hereunder:

﻿

1.         Unearned premium reserves segregated by Line of Business at the end
of the quarter and calculated on the actual daily basis or in accordance with
the Company's methodology, as agreed.

﻿

2.         Estimated loss and Loss Adjustment Expense reserves outstanding at
the end of the quarter segregated by Line of Business, by year of loss. 

﻿

H.         Annual Report - The Company shall furnish the Reinsurer, within 45
days after the termination date of this Agreement, and annually thereafter, a
summary of the business ceded hereunder:

﻿

1.      Gross Premiums Written ceded from inception to date, segregated by Line
of Business; provided that in the event there was a cession change under the
Agreement, pursuant to Paragraph B. of Article I- Business Covered, such report
shall provide separately the Gross Premiums Written ceded during the year as
respects the initial 10% cession and the Gross Premiums Written ceded during the
year as respects the revised cession percentage, specifically identifying the
new percentage.



 

 

 

EFFECTIVE: JULY 1, 2017  

16.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



2.      Unearned premium reserves segregated by Line of Business;

﻿

3.      Losses and Loss Adjustment Expenses paid, less recoveries, including
salvage and subrogation, from inception to date;

﻿

4.      Losses and Loss Adjustment Expenses outstanding, segregated by Line of
Business;

﻿

5.      IBNR, as determined by the Company, as of each June 30th.

﻿

ARTICLE XIII - ACCESS TO RECORDS

﻿

The Reinsurer or its duly authorized representatives shall have the right to
examine, at the offices of the Company at a reasonable time, during the currency
of this Agreement or anytime thereafter, all books and records of the Company
relating to business which is the subject of this Agreement.

﻿

﻿

ARTICLE XIV - TAXES

﻿

The Company shall be liable for all taxes on premiums paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.

﻿

﻿

ARTICLE XV - OFFSET

﻿

Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other).  Such offset may include
balances due under this Agreement regardless of whether such balances arise from
premiums, losses or otherwise, and regardless of capacity of any party, whether
as assuming insurer and/or ceding insurer, under the various agreements
involved; provided however, that in the event of insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable Florida law, statute or regulation governing such offset.

﻿

﻿

ARTICLE XVI - DISPUTE RESOLUTION

﻿

Part I - Choice Of Law And Forum

﻿

Any dispute arising under this Agreement shall be resolved in the State of
Florida, and the laws of the State of Florida shall govern the interpretation
and application of this Agreement.

﻿

Part II – Mediation



 

 

 

EFFECTIVE: JULY 1, 2017  

17.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

﻿

Part III - Arbitration

﻿

A.          Resolution of Disputes - As a condition precedent to any right of
action arising hereunder, any dispute not resolved by mediation between the
Company and the Reinsurer arising out of the provisions of this Agreement or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
hereinafter set forth.

﻿

B.          Composition of Panel - Unless the parties agree upon a single
arbitrator within 15 days after the receipt of a notice of intention to
arbitrate, all disputes shall be submitted to an arbitration panel composed of
two arbitrators and an umpire chosen in accordance with Paragraph C. hereof.

﻿

C.          Appointment of Arbitrators - The members of the arbitration panel
shall be chosen from disinterested persons with at least 10 years' experience in
the insurance and reinsurance business.  Unless a single arbitrator is agreed
upon, the party requesting arbitration (hereinafter referred to as the
"claimant") shall appoint an arbitrator and give written notice thereof by
certified mail or by a courier service producing evidence of receipt by the
receiving party, to the other party (hereinafter referred to as the
"respondent") together with its notice of intention to arbitrate.  Within 30
days after receiving such notice, the respondent shall also appoint an
arbitrator and notify the claimant thereof by certified mail or by a courier
service producing evidence of receipt by the receiving party.  Before
instituting a hearing, the two arbitrators so appointed shall choose an
umpire.  If, within 20 days after the appointment of the arbitrator chosen by
the respondent, the two arbitrators fail to agree upon the appointment of an
umpire, each of them shall nominate three individuals to serve as umpire, of
whom the other shall decline two and the umpire shall be chosen from the
remaining two by drawing lots.  The name of the individual first drawn shall be
the umpire.

﻿

D.          Failure of Party to Appoint an Arbitrator - If the respondent fails
to appoint an arbitrator within 30 days after receiving a notice of intention to
arbitrate, the claimant's arbitrator shall appoint an arbitrator on behalf of
the respondent, such arbitrator shall then, together with the claimant's
arbitrator, choose an umpire as provided in Paragraph C. of Part III of this
Article.

﻿

E.          Submission of Dispute to Panel – Within 30 days after the notice of
appointment of all arbitrators, the panel shall meet, and determine a timely
period for discovery, discovery procedures and schedules for hearings.

﻿

F.          Procedure Governing Arbitration - All proceedings before the panel
shall be informal and the panel shall not be bound by the formal rules of
evidence.  The panel shall have the power to fix all procedural rules relating
to the arbitration



 

 

 

EFFECTIVE: JULY 1, 2017  

18.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



proceeding. In reaching any decision, the panel shall give due consideration to
the customs and usages of the insurance and reinsurance business.

﻿

G.          Arbitration Award - The arbitration panel shall render its decision
within 60 days after termination of the proceeding, which decision shall be in
writing, stating the reasons therefor.  The decision of the majority of the
panel shall be final and binding on the parties to the proceeding. In no event,
however, will the panel be authorized to award punitive, exemplary or
consequential damages of whatsoever nature in connection with any arbitration
proceeding concerning this Agreement.

﻿

H.          Cost of Arbitration - Unless otherwise allocated by the panel, each
party shall bear the expense of its own arbitrator and shall jointly and equally
bear with the other parties the expense of the umpire and the arbitration.

﻿

﻿

ARTICLE XVII - INSOLVENCY

﻿

A.        In the event of insolvency of the Company, the reinsurance provided by
this Agreement shall be payable by the Reinsurer on the basis of the liability
of the Company as respects Policies covered hereunder, without diminution
because of such insolvency, directly to the Company or its liquidator, receiver,
conservator or statutory successor except as provided in Sections 4118(a)(1)(A)
and 1114(c) of the New York Insurance Law.

﻿

B.        The Reinsurer shall be given written notice of the pendency of each
claim or loss which may involve the reinsurance provided by this Agreement
within a reasonable time after such claim or loss is filed in the insolvency
proceedings.  The Reinsurer shall have the right to investigate each such claim
or loss and interpose, at its own expense, in the proceedings where the claim or
loss is to be adjudicated, any defense which it may deem available to the
Company, its liquidator, receiver, conservator or statutory successor.  The
expense thus incurred by the Reinsurer shall be chargeable, subject to court
approval, against the insolvent Company as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer.

﻿

C.        In addition to the offset provisions set forth in Article XV - Offset,
any debts or credits, liquidated or unliquidated, in favor of or against either
party on the date of the receivership or liquidation order (except where the
obligation was purchased by or transferred to be used as an offset) are deemed
mutual debts or credits and shall be set off with the balance only to be allowed
or paid.  Although such claim on the part of either party against the other may
be unliquidated or undetermined in amount on the date of the entry of the
receivership or liquidation order, such claim will be regarded as being in
existence as of such date and any claims then in existence and held by the other
party may be offset against it.

﻿

D.        Nothing contained in this Article is intended to change the
relationship or status of the parties to this Agreement or to enlarge upon the
rights or obligations of either party hereunder except as provided herein.



 

 

 

EFFECTIVE: JULY 1, 2017  

19.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



ARTICLE XVIII - AMENDMENTS

﻿

This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall be deemed to
be an integral part of this Agreement and binding on the parties hereto.

﻿

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the following dates:

﻿





 

 

 

EFFECTIVE: JULY 1, 2017  

20.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



FEDERATED NATIONAL INSURANCE COMPANY

﻿

﻿

﻿

﻿

 

 

/s/ Michael H. Braun

 

/s/ Ronald A. Jordan

Signature

 

 Michael H. Braun

 

Signature

 

Ronald A. Jordan

Print Name

 

 CEO and President

 

Print Name

 

CFO

Title

 

 

Title

 8/22/2017

 

8/22/2017

Date:

 

 

 

Date:

 

﻿

﻿

SWISS REINSURANCE AMERICA CORPORATION

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

/s/ Daryl Polenz

 

/s/ Thomas Smith

Signature

 

Vice President

 

Signature

 

Vice President

Title

 

08/21/2017

 

Title

 

08/21/2017

Date

 

Date

 

 

 

 

EFFECTIVE: JULY 1, 2017  

21.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

﻿

﻿

﻿

SUPPLEMENT TO THE ATTACHMENTS

﻿

﻿

DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE ATTACHMENTS

﻿

A.         Wherever the term "Company" or "Reinsured" or "Reassured" or whatever
other term is used to designate the reinsured company or companies within the
various attachments to the reinsurance agreement, the term shall be understood
to mean Company or Reinsured or Reassured or whatever other term is used in the
attached reinsurance agreement to designate the reinsured company or companies.

﻿

B.         Wherever the term "Agreement" or "Contract" or "Policy" or whatever
other term is used to designate the attached reinsurance agreement within the
various attachments to the reinsurance agreement, the term shall be understood
to mean Agreement or Contract or Policy or whatever other term is used to
designate the attached reinsurance agreement.

﻿

C.         Wherever the term "Reinsurer" or "Reinsurers" or "Underwriters" or
whatever other term is used to designate the reinsurer or reinsurers in the
various attachments to the reinsurance agreement, the term shall be understood
to mean Reinsurer or Reinsurers or Underwriters or whatever other term is used
to designate the reinsuring company or companies.

﻿

﻿

﻿

﻿

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

﻿

INSOLVENCY FUNDS EXCLUSION CLAUSE

﻿

﻿

This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise from its participation or membership, whether
voluntary or involuntary, in any insolvency fund or from reimbursement of any
person for any such liability.  "Insolvency fund" includes any guaranty fund,
insolvency fund, plan, pool, association, fund or other arrangement, howsoever
denominated, established or governed, which provides for any assessment of or
payment or assumption by any person of part or all of any claim, debt, charge,
fee, or other obligation of an insurer, or its successors or assigns, which has
been declared by any competent authority to be insolvent or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.

﻿

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1.

 

P17-0089

 

POR1238172

8/21/2017 9:54 AM.v5

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

SECTION A

Excluding:

(a)    All Business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.

(b)    Any Pool or Scheme (whether voluntary or mandatory) formed after March 1,
1968, for the purpose of insuring Property whether on a country-wide basis or in
respect of designated areas.  This Exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

SECTION B

It is agreed that business, written by the Company for the same perils, which is
known at the time to be insured by or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance is excluded hereunder:

Industrial Risk Insurers (successor to Factory Insurance Association and Oil
Insurance Association); Associated Factory Mutuals.

Any Pool, Association or Syndicate formed for the purpose of writing Oil, Gas or
Petro-Chemical Plants and/or Oil or Gas Drilling Rigs.

United States Aircraft Insurance Group, Canadian Aircraft Insurance Group,
Associated Aviation Underwriters, American Aviation Underwriters.

SECTION B does not apply:

(a)    Where the Total Insured Value over all interests of the risk in question
is less than $350,000,000.

(b)    To interests traditionally underwritten as Inland Marine or Stock and/or
Contents written on a Blanket basis.

(c)    To Contingent Business Interruption, except when the Company is aware
that the key location is known at the time to be insured in any Pool,
Association or Syndicate named above.

(d)    To risks as follows: Offices, Hotels, Apartments, Hospitals, Educational
Establishments, Public Utilities (other than Railroad Schedules) and Builders
Risks on the classes of risks specified in this subsection (d) only.

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1.

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

﻿

This Reinsurance does not apply to:

﻿

1.      Pollution, seepage, contamination or environmental impairment
(hereinafter collectively referred to as "pollution") insurances, however
styled;

﻿

2.      Loss or damage caused directly or indirectly by pollution, unless said
loss or damage follows as a result of a loss caused directly by a peril covered
hereunder;

﻿

3.      Expenses resulting from any governmental direction or request that
material present in or part of or utilized on an insured's property be removed
or modified, except as provided in 5. below;

﻿

4.      Expenses incurred in testing for and/or monitoring pollutants;

﻿

5.      Expenses incurred in removing debris, unless (A) the debris results from
a loss caused directly by a peril covered hereunder, and (B) the debris to be
removed is itself covered hereunder, and (C) the debris is on the insured's
premises, subject, however, to a limit of $5,000 plus 25% of (i) the property
damage loss, any risk, any one location, any one original insured, and (ii) any
deductible applicable to the loss;

﻿

6.      Expenses incurred to extract pollutants from land or water at the
insured's premises unless (A) the release, discharge, or dispersal of pollutants
results from a loss caused directly by a peril covered hereunder, and (B) such
expenses shall not exceed $10,000;

﻿

7.      Loss of income due to any increased period of time required to resume
operations resulting from enforcement of any law regulating the prevention,
control, repair, clean-up or restoration of environmental damage;

﻿

8.      Claims under 5. and/or 6. above, unless notice thereof is given to the
Company by the insured within 180 days after the date of the loss occurrence to
which such claims relate.

﻿

"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste.  Waste includes materials to be recycled, reconditioned or reclaimed.

Where no pollution exclusion has been accepted or approved by an insurance
regulatory authority for use in a policy that is subject to this Agreement or
where a pollution exclusion that has been used in a policy is overturned, either
in whole or in part, by a court having jurisdiction, there shall be no recovery
for pollution under this Agreement unless said pollution loss or damage follows
as a result of a loss caused directly by a peril covered hereunder.

Nothing herein shall be deemed to extend the coverage afforded by this
reinsurance to property or perils specifically excluded or not covered under the
terms and conditions of the original policy involved.

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.

﻿

﻿

N.M.A. 1119

1.     This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

2.     Without in any way restricting the operation of paragraph 1. of this
Clause, this Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:

I.        Nuclear reactor power plants including all auxiliary property on the
site, or

II.        Any other nuclear reactor installation, including laboratories
handling radioactive materials in connection with reactor installations, and
critical facilities as such, or

III.       Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of spent
nuclear fuel or waste materials, or

IV.      Installations other than those listed in paragraph 2. III. above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.     Without in any way restricting the operation of paragraphs 1. and 2. of
this Clause, this Reinsurance does not cover any loss or liability by
radioactive contamination accruing to the Reassured, directly or indirectly, and
whether as Insurer or Reinsurer, from any insurance on property which is on the
same site as a nuclear reactor power plant or other nuclear installation and
which normally would be insured therewith, except that this paragraph 3. shall
not operate:

﻿

(a)    where the Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

﻿

(b)    where the said insurance contains a provision excluding coverage for
damage to property caused by or resulting from radioactive contamination,
however caused.  However, on and after 1st January, 1960, this sub-paragraph (b)
shall only apply provided the said radioactive contamination exclusion provision
has been approved by the Governmental Authority having jurisdiction thereof.

4.     Without in any way restricting the operation of paragraphs 1., 2. and 3.
of this Clause, this Reinsurance does not cover any loss or liability by
radioactive contamination accruing to the Reassured, directly or indirectly, and
whether as Insurer or Reinsurer, when such radioactive contamination is a named
hazard specifically insured against.

5.     It is understood and agreed this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

﻿

N.M.A. 1119



 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]



6.     The term "special nuclear material" shall have the meaning given to it by
the Atomic Energy Act of 1954 or by any law amendatory thereof.

7.     Reassured to be sole judge of what constitutes:

﻿

(a)    substantial quantities, and

﻿

(b)    the extent of installation, plant or site.

NOTE: - Without in any way restricting the operation of paragraph 1. hereof, it
is understood and agreed that

﻿

(a)    all policies issued by the Reassured on or before 31st December, 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December, 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply,

﻿

(b)    with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December, 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December, 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

﻿

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

2

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

1.     This Reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

2.     Without in any way restricting the operations of Nuclear Incident
Exclusion Clauses, - Liability, - Physical Damage, - Boiler and Machinery and
paragraph 1. of this Clause, it is understood and agreed that for all purposes
of the reinsurance assumed by the Reinsurer from the Reinsured, all original
insurance policies or contracts of the Reinsured (new, renewal and replacement)
shall be deemed to include the applicable existing Nuclear Clause and/or Nuclear
Exclusion Clause(s) in effect at the time and any subsequent revisions thereto
as agreed upon and approved by the Insurance Industry and/or a qualified
Advisory or Rating Bureau.

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

Picture 1 [fnhc-20170930xex10_8g001.jpg]

POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE

﻿

This Reinsurance excludes:

﻿

(1)    Any loss occurrence arising out of the actual, alleged or threatened
discharge, dispersal, release or escape of pollutants:

﻿

a)     At or from premises owned, rented or occupied by an original assured; or

﻿

b)     At or from any site or location used for the handling, storage, disposal,
processing or treatment of waste; or

﻿

c)     Which are at any time transported, handled, stored, treated, disposed of,
or processed as waste; or

﻿

d)     At or from any site or location on which any original assured is
performing operations:

﻿

(i)        If the pollutants are brought on or to the site or location in
connection  with such operations; or

﻿

(ii)       If the operations are to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize the pollutants.

﻿

(2)    Any liability, loss, cost or expense arising out of any governmental
direction or request to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize pollutants.

"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste.  Waste includes materials to be recycled, reconditioned or reclaimed.

Subparagraphs a) and d)(i) of paragraph (1) of this exclusion do not apply to
loss occurrences caused by heat, smoke or fumes from a hostile fire. As used
herein, "hostile fire" means one which becomes uncontrollable or breaks out from
where it was intended to be.

"Original assured" as used herein means all insureds as defined in the policy
issued by the Company.

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

﻿

N.M.A. 1590

﻿

﻿

1.      This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

﻿

2.     Without in any way restricting the operation of paragraph 1. of this
Clause it is understood and agreed that for all purposes of this reinsurance all
the original policies of the Reassured (new, renewal and replacement) of the
classes specified in Clause II. in this paragraph 2. from the time specified in
Clause III. in this paragraph 2. shall be deemed to include the following
provision (specified as the Limited Exclusion Provision):

﻿

LIMITED EXCLUSION PROVISION*

    I.           It is agreed that the policy does not apply under any
liability  coverage, to injury, sickness, disease, death or destruction, bodily
injury or property damage with respect to which an insured under the policy is
also an insured under a nuclear energy liability policy issued by Nuclear Energy
Liability Insurance Association, Mutual Atomic Energy Liability Underwriters or
Nuclear Insurance Association of Canada, or would be an insured under any such
policy but for its termination upon exhaustion of its limit of liability.

   II.           Family Automobile Policies (liability only), Special Automobile
Policies (private passenger automobiles, liability only), Farmers Comprehensive
Personal Liabilities Policies (liability only), Comprehensive Personal Liability
Policies (liability only) or policies of a similar nature; and the liability
portion of combination forms related to the four  classes of policies stated
above, such as the Comprehensive Dwelling Policy and the applicable types of
Homeowners Policies.

  III.           The inception dates and thereafter of all original policies as
described in II. above, whether new, renewal or replacement, being policies
which either

﻿

(a)          become effective on or after 1st May, 1960, or

﻿

(b)          become effective before that date and contain the Limited Exclusion
Provision set out above; provided this paragraph 2. shall not be applicable to
Family Automobile Policies, Special Automobile Policies, or policies or
combination policies of a similar nature, issued by the Reassured on New York
risks, until 90 days following approval of the Limited Exclusion Provision by
the Governmental Authority having jurisdiction thereof.

﻿

3.     Except for those classes of policies specified in Clause II. of paragraph
2. and without in any way restricting the operation of paragraph 1. of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

2012 JULY 1



 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

 



Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include with respect to such coverages, from the time
specified in Clause V. of this paragraph 3., the following provision (specified
as the Broad Exclusion Provision):

﻿

BROAD EXCLUSION PROVISION*

﻿

It is agreed that the policy does not apply:

  I.              Under any Liability Coverage to injury, sickness, disease,
death or destruction, bodily injury or property damage

﻿

(a)        with respect to which an insured under the policy is also an insured
under nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or

﻿

(b)        resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.

 II.              Under any Medical Payments Coverage, or under any
Supplementary Payments Provision relating to immediate medical or surgical
relief, first aid, to expenses incurred with respect to bodily injury, sickness,
disease or death, bodily injury resulting from the hazardous properties of
nuclear material and arising out of the operation of a nuclear facility by any
person or organization.

III.              Under any Liability Coverage, to injury, sickness, disease,
death or destruction, bodily injury or property damage resulting from the
hazardous properties of nuclear material, if

﻿

(a)         the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;

﻿

(b)         the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or



 

 

 

EFFECTIVE: JULY 1, 2017  

2

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

 



(c)         the injury, sickness, disease, death or destruction, bodily injury
or property damage arises out of the furnishing by an insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility, but if such facility is
located within the United States of America, its territories, or possessions or
Canada, this exclusion (c) applies only to injury to or destruction of property
at such nuclear facility, property damage to such nuclear facility and any
property thereat.

 IV.           As used in this endorsement:

﻿

"hazardous properties" include radioactive, toxic or explosive properties;
"nuclear material" means source material, special nuclear material or byproduct
material; "source material," "special nuclear material," and "byproduct
material" have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; "spent fuel" means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; "waste" means any waste material (1) containing byproduct
material other than the tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed for its source
material content and (2) resulting from the operation by any person or
organization of any nuclear facility included within the definition of nuclear
facility under paragraph (a) or (b) thereof; "nuclear facility" means

﻿

(a)         any nuclear reactor,

﻿

(b)         any equipment or device designed or used for (1) separating the
isotopes of uranium or plutonium, (2) processing or utilizing spent fuel, or (3)
handling, processing or packaging waste,

﻿

(c)         any equipment or device used for the processing, fabricating or
alloying of special nuclear material if at any time the total amount of such
material in the custody of the insured at the premises where such equipment or
device is located consists of or contains more than 25 grams of plutonium or
uranium 233 or any combination thereof, or more than 250 grams of uranium 235,

﻿

(d)         any structure, basin, excavation, premises or place prepared or used
for the storage or disposal of waste

﻿

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; "nuclear
reactor" means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material; with respect to injury to or destruction of property, the word
"injury" or "destruction" includes all forms of radioactive contamination of
property; "property damage" includes all forms of radioactive contamination of
property.

  V.           The inception dates and thereafter of all original policies
affording coverages specified in this paragraph 3., whether new, renewal or
replacement, being policies which become effective on or after 1st May, 1960,
provided this paragraph 3. shall not be applicable to

﻿

(i)     Garage and Automobile Policies issued by the Reassured on New York
risks, or



 

 

 

EFFECTIVE: JULY 1, 2017  

3

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

 



(ii)        Statutory liability insurance required under Chapter 90, General
Laws of Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

﻿

4.     Without in any way restricting the operations of paragraph 1. of this
Clause, it is understood and agreed that paragraphs 2. and 3. above are not
applicable to original liability policies of the Reassured in Canada, and that
with respect to such policies, this Clause shall be deemed to include the
Nuclear Energy Liability Exclusion Provisions adopted by the Canadian
Underwriters' Association or the Independent Insurance Conference of Canada.

﻿

﻿

 

*NOTE:

The words printed in BOLD TYPE in the Limited Exclusion Provision and in the
Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

﻿

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

4

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

 

TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (PROPERTY)

﻿

﻿

Notwithstanding any provision to the contrary within this Agreement or any
endorsement thereto, this reinsurance Agreement does not cover any loss, damage
or expense of whatsoever nature directly or indirectly caused by, resulting
from, arising out of or in connection with any act of terrorism in the United
States of America, regardless of any other cause contributing concurrently or in
any other sequence to the loss, damage or expense.

For the purpose of this exclusion, terrorism means any actual or threatened
violent act or act harmful to human life, tangible or intangible property or
infrastructure, directed towards or having the effect of (a) influencing or
protesting against any de jure or de facto government or policy thereof or (b)
intimidating, coercing or putting in fear a civilian population or section
thereof.

In any action, suit or other proceedings where the reinsurer alleges that by
reason of this exclusion a loss, damage or expense is not covered by this
reinsurance Agreement, the burden of proving that such loss, damage or expense
is covered shall be upon the Company.

﻿

﻿

TERRUSA-PROP

﻿

 

 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (CASUALTY)

﻿

﻿

Notwithstanding any provision to the contrary within this Agreement or any
endorsement thereto, this reinsurance Agreement does not cover any liability,
loss, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from, arising out of or in connection with any act of terrorism in the
United States of America, regardless of any other cause contributing
concurrently or in any other sequence to the liability, loss, cost or expense.

For the purpose of this exclusion, terrorism means any actual or threatened
violent act or act harmful to human life, tangible or intangible property or
infrastructure, directed towards or having the effect of (a) influencing or
protesting against any de jure or de facto government or policy thereof or (b)
intimidating, coercing or putting in fear a civilian population or section
thereof.

In any action, suit or other proceedings where the reinsurer alleges that by
reason of this exclusion a liability, loss, cost or expense is not covered by
this reinsurance Agreement, the burden of proving that such liability, loss,
cost or expense is covered shall be upon the Company.

﻿

﻿

TERRUSA-CAS

﻿



 

 

 

EFFECTIVE: JULY 1, 2017  

1

 

P17-0089

 

POR1238172

7/19/2017 3:05 PM.v2

 

 

 

--------------------------------------------------------------------------------